Motion granted only insofar as to permit reargument of that branch of the motion which sought a stay of arbitration, and upon reargument, the motion for a stay pending the hearing and determination of the appeals is granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 9, 1958, with notice of argument for the January 1959 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., M. M. Frank, McNally, Stevens and Bastow, JJ.